    Case 2:19-cv-09315-WBV-DMD Document 45 Filed 05/29/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA



MARLON ACOSTA, on behalf of himself                CIVIL ACTION
and other persons similarly situated

VERSUS                                             NO. 19-9315-WBV-DMD

HIPNATION OPERATIONS & SOLUTIONS
LLC, ET AL.                                        SECTION D(3)


                                    ORDER


     Considering the Stipulation of Dismissal (R. Doc. 44),


     IT IS HEREBY ORDERED that Plaintiff Marlon Acosta’s claims against

Defendant accessAmerica Group, LLC are DISMISSED WITH PREJUDICE.


     New Orleans, Louisiana, this the 29th day of May, 2020.




                                         ______________________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE
